DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-6 and 10-13 in the reply filed on 02 August 2022 is acknowledged.
Claims 7-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Response to Amendment
The amendments filed 02 August 2022 have been entered. Claims 1-6 and 10-13 are pending in this application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (JP 2018092934 A) (references herein made with respect to English Machine Translation attached).

Regarding claim 1, Yamazaki discloses a method for manufacturing a protective layer 56 surrounding an electrode active material 54 [0066]. The method is comprised of forming a first mixture containing an active material 54, a graphene compound, and a solvent [0067]. Next, a second mixture is formed by evaporating the solvent contained in the first mixture at a temperature of 40⁰C to 170⁰C for 1 minute to 15 hours under a reduced pressure atmosphere [0071]. If the graphene compound is graphene oxide, Yamazaki teaches a heating step from 100⁰C to 300⁰C for 1 minute to 10 hours in a reduced pressure atmosphere to reduce the graphene oxide [0074]. After the heating steps above, a reducing agent and solvent are added to the second mixture to form a third mixture which is stirred to reduce the graphene compound [0076]. The third mixture is then filtered to recover solids [0080] and heated again at a temperature of 40⁰C to 300⁰C for 1 minute to 10 hours to evaporate the remaining solvent [0081], thereby forming an active material 54 with a protective layer 56. Yamazaki teaches that subjecting the mixture comprising the graphene compound to an additional heating step allows the reduction reaction be further progressed [0081].
Yamazaki additionally teaches a method for forming an electrode 50 comprised of a first step forming a mixture comprised of an active material 54 and a solvent [0085]. The mixture is then applied to a current collector 51 via a coating method, such as a roll coating method [0091]. The solvent contained in the first mixture is then evaporated to form an active material layer 52 [0093].
The solvent may be formed of any one of water, methanol, ethanol, acetone, THF, DMF, NMP, and DMSO, or a mixture of two of them [0086]. The active material 54 may be a positive active material [0087] and may additionally be the active material comprised of the graphene protective layer discussed above [0088]. The first mixture may additionally contain a binder in addition to the active material and the solvent [0089]. The binder is preferably a water-soluble polymer, such as polysaccharides [0146]. 
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to select water as the solvent to form the first mixture of Yamazaki in the method of forming an electrode, as taught by Yamazaki, with a reasonable expectation of success. 
It would additionally be obvious to select a polysaccharide as a binder to add to the first mixture of Yamazaki, as taught by Yamazaki, with a reasonable expectation of success.
It is within the ambit of one of ordinary skill in the art to select known materials based on their suitability for their intended use. See MPEP 2144.07.
Furthermore, the step of reducing the graphene oxide in the method of Yamazaki occurs before the application to a current collector. However, the claims as written do not require the reduction of the graphene oxide to occur on the current collector. Additionally, the Courts have held that the selection of any order of performing process steps is prima facie obvious in the absence of new and unexpected results. See MPEP 2144.04(IV)(C). 
Modified Yamazaki therefore renders obvious the claim limitations “A method for manufacturing a positive electrode (electrode 50) for a secondary battery, comprising:
	a step of forming a slurry by mixing graphene oxide, a binder, and a positive electrode active material in a solvent containing water (a first mixture comprised of the positive electrode active material 54 surrounded by a reduced graphene oxide protective layer 56, a polysaccharide binder, and a water solvent);
	a step of applying the slurry (the first mixture comprising the solvent is a slurry mixture before evaporating the solvent) on a positive electrode current collector (current collector 51) and
	a step of reducing the graphene oxide (graphene oxide is reduced from a heating step and a stirring step with a reducing agent),
	wherein the step of reducing the graphene oxide comprises at least one of chemical reduction and thermal reduction (the reducing step comprises both chemical and thermal reduction),
	wherein the binder comprises polysaccharide,
	wherein the chemical reduction is a step of immersion in a reducing agent solution, and
	wherein the thermal reduction is a step of heating at a temperature higher than or equal to 125⁰C and lower than or equal to 200⁰C for longer than or equal to one hour and shorter than or equal to 20 hours (100⁰C to 300⁰C for a minute to 10 hours in the second heating step and 40⁰C to 300⁰C for a minute to 10 hours in the third heating step).” 
The claimed temperature range and heating time for the thermal reduction steps is overlapping with the temperature ranges and heating times disclosed by Yamazaki. The Courts have held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).

Regarding claim 2, the embodiment of Modified Yamazaki discussed above in the analysis of claim 1 renders obvious the claim limitations “A method for manufacturing a positive electrode for a secondary battery, comprising:
	a step of forming a slurry by mixing graphene oxide, a binder, and a positive electrode active material in a solvent containing water;
	a step of applying the slurry on a positive electrode current collector; and
	a step of reducing the graphene oxide,
	wherein the step of reducing the graphene oxide comprises chemical reduction and thermal reduction” wherein the reducing step of Modified Yamazaki is comprised of both chemical and thermal reduction.

Regarding claim 3, Modified Yamazaki renders obvious the claim limitations of the method according to claim 2 as set forth above. Modified Yamazaki further renders obvious the claim limitations “wherein the chemical reduction is a step of immersion in a reducing agent solution, and
	wherein the thermal reduction is a step of heating at a temperature higher than or equal to 125⁰C and lower than or equal to 200⁰C for longer than or equal to one hour and shorter than or equal to 20 hours” as set forth above in the analysis of claim 1.

Regarding claim 4, Modified Yamazaki renders obvious the claim limitations of the method according to claim 2 as set forth above. Modified Yamazaki further renders obvious the claim limitation “wherein the binder comprises polysaccharide” as set forth above in the analysis of claim 1.

Regarding claims 5 and 10, Modified Yamazaki renders obvious the claim limitations of the method according to claims 4 and 1, respectively, as set forth above. Yamazaki further teaches that suitable polysaccharide binders include starch [0146].
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to select starch as the binder in the method of Modified Yamazaki, as taught by Yamazaki, with a reasonable expectation of success. It is within the ambit of one of ordinary skill in the art to select a known material based on its suitability for its intended use. See MPEP 2144.07.
Modified Yamazaki therefore renders obvious the claim limitation “wherein the polysaccharide is starch” of both claims 5 and 10.

Regarding claims 6 and 11, Modified Yamazaki renders obvious the claim limitations of the method according to claims 3 and 1, respectively, as set forth above. Yamazaki further teaches that suitable reducing agents include ascorbic acid due to its high safety and ease of use industrially [0077].
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to select ascorbic acid as the reducing agent in the method of Modified Yamazaki, as taught by Yamazaki, with a reasonable expectation of success. It is within the ambit of one of ordinary skill in the art to select a known material based on its suitability for its intended use. See MPEP 2144.07.
Modified Yamazaki therefore renders obvious the claim limitation “wherein the reducing agent solution is an ascorbic acid solution” of both claims 6 and 11.

Regarding claims 12 and 13, Modified Yamazaki renders obvious the claim limitations of the method according to claims 1 and 2, respectively, as set forth above. The embodiment discussed in claims 1 and 2 includes a solvent comprised only of water, corresponding with a volume ratio of water in the solvent equal to 100%, which is within the claimed range of greater than 90 volume%. Modified Yamazaki therefore renders obvious the claim limitation “wherein a volume ratio of the water contained in the solvent is greater than or equal to 10 volume%, greater than or equal to 50%, or greater than or equal to 90 volume%” of both claims 12 and 13. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Momma et al. (US 2017/0092929 A1) discloses a method for manufacturing an electrode 200 comprising steps S101 through S106, as depicted in Fig. 6 [0225]. The method includes mixing an active material, graphene oxide and a dispersion medium (S101), reducing the graphene oxide (S102), and adding a binder to form a slurry (S105).
Ishikawa et al. (US 2016/0268064 A1) discloses a method for manufacturing an electrode comprised of mixing a positive electrode active material, a binder, and reduced graphene oxide to form a slurry [0408]. The graphene oxide was reduced via a chemical reduction followed by thermal reduction [0415].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin C King whose telephone number is (571)272-1750. The examiner can normally be reached Monday - Friday: 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.K./Examiner, Art Unit 1728      

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728